Exhibit 99 CONTACT: Robert F. Mangano Joseph M. Reardon President & Chief Executive Officer Senior Vice President & Treasurer (609) 655-4500 (609) 655-4500 PRESS RELEASE – FOR IMMEDIATE RELEASE…… 1ST CONSTITUTION BANCORP REPORTS OPERATING RESULTS FOR THE THIRD QUARTER AND NINE MONTHS ENDED SEPTEMBER 30, 2009 CRANBURY NJ – NOVEMBER 2, 2009……1ST Constitution Bancorp (NASDAQ; FCCY), the parent company of 1ST Constitution Bank, reported net income of $621,234 for the quarter ended September 30, 2009, or $0.10 per diluted common share, compared to net income of $782,394 for the quarter ended September 30, 2008, or $0.18 per diluted common share. For the nine months ended September 30, 2009, the Company reported net income of $1,632,534, or $0.26 per diluted common share, compared with net income of $2,302,437, or $0.54 per diluted common share, for the first nine months of At September 30, 2009, the Company’s tangible book value per common share was $10.73, up from $10.11 at September 30, 2008. Earnings per common share for the third quarter of 2009 and for the nine months ended September 30, 2009 reflect the impact of accrued dividends and discount accretion on the preferred stock issued to the United States Treasury on December 23, 2008.The 2008 per common share amounts have been restated to give effect to a 5 percent stock dividend paid on common shares on February 2, 2009. Robert F.
